Citation Nr: 1229634	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  11-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the US Army from December 1972 to April 1981.  He passed away on June [redacted], 2009.  Following his death, the Veteran's spouse submitted a claim for survivor's benefits.  Upon reviewing the claims folder, the RO granted dependency and indemnity compensation (DIC) benefits in the form of a pension.  However, entitlement to service connection for the cause of the Veteran's death was denied and the service member's widow appealed that action.  Subsequently, the Veteran's spouse died on April [redacted], 2011.  The appellant who is the daughter of the Veteran and his widow filed a request to be substituted as the appellant for purposes of processing the claim to completion in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

Upon reviewing the record, in July 2011, the RO allowed the appellant's request for substitution for the appeal of her mother and the service member's spouse.  The appellant then timely perfected her appeal to the Board.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  [It is noted that based on the home of record of the appellant, the Columbia, South Carolina, RO has jurisdiction over this matter.]  Subsequent to the perfection of her appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in January 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The record reflects that the Veteran filed a claim for VA compensation benefits in May 2001.  After reviewing the Veteran's claim, entitlement to service connection was denied for a low back disability, headaches, a left ankle disability, "stomach problems", and bilateral conjunctivitis.  The Veteran was notified of the action by the RO but did not file an appeal to the RO's August 2001 rating action.  

In September 2009, the Veteran's wife contacted the Columbia RO and informed the RO that she would be filing for "widow's benefits".  Following that inquiry, the Veteran's wife informed the RO that the Veteran had passed away.  She then submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  On the claim for benefits, the Veteran's spouse was listed as the Veteran's wife.  Moreover, six children were listed as children of the spouse and of the Veteran.  Along with the form, the Veteran's marriage certificate and his Certificate of Death were provided.  

The Board would note that the Certificate of Death listed the Veteran's immediate cause of death as being cardiopulmonary arrest.  The underlying causes of death were listed as hypertensive cardiomyopathy with acute system failure, massive anasarca likely from nephrotie syndrome, and pulmonary hypertension from probable pulmonary embolism.  Acute renal failure and pericardial effusion were also shown as significant conditions that contributed to the Veteran's death.

The RO then issued a rating action in September 2010.  In that action, the RO concluded that service connection for the cause of the Veteran's death could not be granted.  The Veteran's widow was notified of this action.  In that notification it was further noted that she would continue to receive a monthly death pension benefit.  She then proffered a notice of disagreement along with a written letter from the Veteran's doctor.  

Following the notice of disagreement, the RO forwarded the Veteran's claim to the Charleston VA Medical Center (VAMC) for the purpose of having a medical professional review the Veteran's file and offer a response to the Veteran's widow's contentions.  Such a review occurred in January 2011.  It is noted that in the review, the reviewer stated that he looked at the Veteran's electronic CAPRI records, copies of which are not of record.  The reviewer also stated that the Veteran was 79 years old - at the time of his death, the Veteran was 57 years old.  The reviewer then provided an opinion concerning whether the Veteran's death was related to service.

The RO then issued a statement of the case in February 2011.  Tragically, on April [redacted], 2011, the Veteran's widow died as a result of cardiopulmonary arrest and heart failure.  A copy of the Certificate of Death was forwarded to the RO along with a request by the appellant for substitution.  On her request for substitution, the appellant stated that she was the oldest of the surviving children and that she was taking care of her younger brothers and sisters.  The appellant did not, however, submit any legal documentation showing that she had been named guardian or custodian of her siblings.  

Following a review of the appellant's application for substitution, the RO concluded that the appellant filed her claim within one year of the death of her mother.  It also found that the appellant was the daughter of the Veteran and the Veteran's spouse.  As such, the RO found that the appellant had met all of the requirements for substitution in this matter.  Subsequently, the appellant completed and forwarded her VA Form 9, Appeal to the Board of Veterans' Appeals, on which she stated that she desired the opportunity to present testimony before the Board.

At this point the Board would note that even though the RO was aware that there were six children of the Veteran and the Veteran's spouse, the RO did not contact the remaining five children in order to discover whether they wished to file a request for substitution.  Moreover, it did not seek to appoint guardians ad litem for each child in order to ensure that their pecuniary and property interests were properly taken care thereof.  

The record reflects that on July 12, 2011, the RO received from each one of the minor children, not including the appellant, a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The applications were from JAB, EMAB, SAFB, KDB, and KAB.  Additional contact does not appear to have occurred between the RO and the five minor children.  That is, the five minor children were not informed of the appellant's request for substitution.  The five minor children were not provided with any information concerning any claim that they might have before the VA.  The five minor children were not even asked whether the appellant was their legal guardian (the appellant's name does not appear on any of the children's' VA Forms 21-534).  

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a claimant dies prior to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Significantly, the Veteran's widow died in April 2011, and therefore not only is the appellant entitled to a determination on whether she is eligible for this substitution, but so are the remaining five minor children.  All parties also are entitled to have the claim adjudicated accordingly.

If a valid substitution of the appellee is made, this will continue to be a simultaneously contested claim. Certain procedures for contested claims are set out in 38 C.F.R. §§ 19.100-19.102 (2011).  Specifically, all interested parties will be notified of the action taken by the agency of original jurisdiction and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  All interested parties and their representatives will also be furnished a copy of the statement of the case.  Finally, the content of the substantive appeal will be furnished to the other contesting party.  In this case, it does not appear that the five minor children, or their guardian ad litem, ever received a copy of the statement of the case or notice of the content of the substantive appeal. 

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  Under 38 C.F.R. § 19.100 (2011), all interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  Under 38 C.F.R. § 19.101 (2011), upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC). 

In this matter, is very unclear from the record whether all of the special procedures related to the development, authorization, and notification of contested claims have been performed.  Accordingly, a remand is required to address this issue.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.  Moreover, it is unclear whether the appellant has standing to represent the interest of her brothers and sisters in any matter before the VA.  

Additionally, and more importantly with respect to the underlying claim, as previously mentioned, the claims folder does not contain all of the Veteran's VA and/or private medical records.  The Veteran's terminal medical records also are not of record.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these private and VA treatment records should be associated with the claims file.

Also, the VA has a duty to assist the appellant in the development of his or her claim.  Such a duty includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant nor has an examiner reviewed the medical evidence submitted by the appellant in support of her claim for benefits.  A thorough and contemporaneous medical review that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such a medical review should be afforded the appellant before the Board issues a determination on the merits of her claim. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following action: 
 
1.  The RO/AMC will contact the appellant and request that she provide additional documents with respect to her position as the possible guardian or custodian of the minor children of the Veteran and the Veteran's spouse.  That is, the RO/AMC should ask that the appellant provide legal documents showing that she has been appointed by a court the guardian or custodian of JAB, EMAB, SAFB, KDB, and KAB.  

a.  If it is determined that the appellant has not been named as the guardian or custodian of JAB, EMAB, SAFB, KDB, and KAB, the RO/AMC should make a determination as to whether it should appoint or name a guardian ad litem for the minor children to ensure that they receive any VA compensation benefits that may be forthcoming as a result of the appellant's action on this claim.  

b.  The RO/AMC will make a determination as to whether it should follow the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2011) and the VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6, in the appellant's claim for the purposes of establishing entitlement to VA death benefits, in which the contesting parties could be the appellant and the five minor children (separately and apart).  If it is determined that this is a contested claim, the appropriate documents should be provided to all parties and any procedural defects that are found should be remedied.  All determinations made on this issue should be include in the claims folder for review and any documents obtained as a result of this action should also be included in the claims folder.

c.  Based on the submission by the minor children of the five VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, dated July 12, 2011, a determination should be made as to whether the minor children and the appellant are filing a claim for substitution as a "joint class of potential substitutes" or whether each person is filing separate actions with respect to substitution.  If it is determined that the five minor children along with the appellant are filing a claim for substitution as a joint class of potential substitutes, the RO/AMC must make a determination as to whether the appellant should be named as the substitute representing the class or whether a minor child should be named as the substitute representing the class given the biological age of the appellant.  The purpose of this action is to ensure that a determination on the claim is made prior to any of the potential parties "aging" out as a party in the claim for benefits.  The RO/AMC must provide to all of the parties notification of any action taken with respect to the substitution determination in accordance with BVA Fast Letter 10-30, dated August 10, 2010, and 38 C.F.R. § 3.103(b)(1) (2011).  

d.  The RO/AMC must review all actions and ensure that all due process and notification requirements have been met and complied therewith.  Again, a copy of all documents produced should be included in the claims folder for review.  

2.  The RO/AMC shall provide to the appellant(s) all notification action required by the VCAA.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  In the letter to the appellant, the RO/AMC must specifically address the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, and address the arguments made by the appellant with respect to her claim.  A copy of all correspondence must be included in the claims file for review.  The appellant should also be invited to submit any pertinent evidence in her possession.  A copy of all correspondence to the appellant should be included in the claims folder for review. 

3.  The AMC/RO should obtain copies of all medical records of the Veteran from all sources, including VA records, (not already in the claims folder) should then be requested.  Of interest are any records that may be located at the Regional Medical Center in Orangeburg, South Carolina, the office of Dr. Michael A. Addison of Orangeburg, South Carolina, and the office of Dr. Brian W. Kendall of Orangeburg, South Carolina.  The RO/AMC is hereby put on notice that when the appellant's mother initially filed her claim for benefits, the appellant's mother indicated that she sent copies of medical records of the Veteran to the RO for inclusion in the claims folder.  Those records are not of record and as such, a search should be instituted by the appropriate personnel to see if those medical records can be obtained and included in the claims folder for review.  All records obtained should be added to the claims folder, to include paper copies of all of the Veteran's VA treatment records (CAPRI and electronic records).

If any private medical care provider informs the VA that it cannot provide the requested records without a release from the Veteran or from someone who has been given a power of attorney, the RO/AMC should contact the medical care provider and explain the unique and peculiar situation involved with this claim and ask whether an exception can be made and the requested records released to the VA for review.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2011). 

4.  Although it is unknown whether the Veteran ever applied for any type of benefits from the Social Security Administration (SSA), the AMC/RO should request all documents pertaining to any award of benefits to the Veteran appellant from SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  

5.  Only after all of the service member's records have been obtained and included in the claims folder, the RO/AMC should arrange for the Veteran's records to be reviewed by a medical doctor.  The review should not be accomplished by the VA medical provider who wrote the VA opinion of June 20, 2011, contained in the claims folder.  The claims folder and a copy of this remand are to be made available to the reviewer to review prior to the review.  The reviewer should be requested to review the claims folder and state that this has been accomplished in the examination report.  

The reviewer is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any condition from which he may have suffered therefrom while he was on active duty.  The examiner is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions. 

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it to find against it.

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical reviewer must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  In the doctor's report, the reviewer must specifically discuss the appellant's contentions along with the contentions made by the appellant's mother prior to her death.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The result proffered by the reviewer should reference the claims folders and any inconsistent past diagnoses or conclusions given therein.  The reviewer is also requested to specifically comment on the excerpts and treatises provided by the appellant.  Additionally, if the reviewer either agrees or disagrees with the assessments made by the private doctors (letter by Dr. B. W. Kendall of May 24, 2012, and letter by Dr. M. A. Addison of November 26, 2010), it is requested that a full discussion of why he or she agrees/disagrees with those assessments be made.  If the reviewer disagrees with the assessment made by the VA doctor in January 2011, it is request that a full discussion of why he or she disagrees with that assessment also be made.  Finally, if the reviewer relies on any medical treatises or other medical scholarship, it is requested that those reference materials be so noted in the response.  Additionally, if the reviewer concludes that the Veteran's was not service-related, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by the reviewer must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

6.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 





	(CONTINUED ON NEXT PAGE)


other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



